Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of P.H. and K.H., Children            Appeal from the County Court at Law No.
                                                      2 of Gregg County, Texas (Tr. Ct. No.
No. 06-21-00060-CV                                    2018-1997-CCL2). Memorandum Opinion
                                                      delivered by Justice Stevens, Chief Justice
                                                      Morriss and Justice Burgess participating.

       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.


                                                      RENDERED DECEMBER 1, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk